UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-6002


AKEEM ALIN-NAFIS ABDULLAH-MALIK,

               Plaintiff - Appellant,

          v.

BRUCE M. BRYANT, et al Sheriff; JAMES F. ARWOOD, et al Jail
Administrator; RICHARD L. MARTIN, JR., et al Assistant Jail
Administrator; GARY L. DAVIS, et al Security Commander; ALL
LISTED AND UNKNOWN AGENTS; BEN HOWLEY, et al Training
Lieutenant; CHERYL CUZMAN, et al Administrative Lieutenant;
FRAN    C.     PLEMMONS,    Lieutenant;   RANDY    GUIDERY,
Classification/ICE 287g; JOHN C. HICKS, Internal Affairs;
TAMMY M. DOVER, RN Medical Services Coordinator; SANDRA
STERNAL, Dietitian Trinity Food Services Group Oldsmar,
Florida Contracted thru York County Detention Facility; JT
STRAIT, Detention Officer Sergeant; MCMILLIAN, Detention
Officer   Sergeant;  HENSON,   Detention Officer  Sergeant;
TUCKER, Detention Officer Sergeant; PENLAND, Detention
Officer; ROBINSON, Detention Officer; NORRIS, Detention
Officer; YOCHEM, Detention Officer; MCMAHAN, Detention
Officer; REYNOLDS, Detention Officer; WENDY PLEMMONS; M A
GURDRY; YORK COUNTY SHERIFFS OFFICE; YORK COUNTY DETENTION
CENTER; SGT MCMILLIAN,

               Defendants - Appellees.



                           No. 15-6540


AKEEM ALIN-NAFIS ABDULLAH-MALIK,

               Plaintiff - Appellant,

          v.
BRUCE M. BRYANT, et al Sheriff; JAMES F. ARWOOD, et al Jail
Administrator; RICHARD L. MARTIN, JR., et al Assistant Jail
Administrator; GARY L. DAVIS, et al Security Commander; ALL
LISTED AND UNKNOWN AGENTS; BEN HOWLEY, et al Training
Lieutenant; CHERYL CUZMAN, et al Administrative Lieutenant;
FRAN    C.     PLEMMONS,    Lieutenant;   RANDY    GUIDERY,
Classification/ICE 287g; JOHN C. HICKS, Internal Affairs;
TAMMY M. DOVER, RN Medical Services Coordinator; SANDRA
STERNAL, Dietitian Trinity Food Services Group Oldsmar,
Florida Contracted thru York County Detention Facility; JT
STRAIT, Detention Officer Sergeant; MCMILLIAN, Detention
Officer   Sergeant;  HENSON,   Detention Officer  Sergeant;
TUCKER, Detention Officer Sergeant; PENLAND, Detention
Officer; ROBINSON, Detention Officer; NORRIS, Detention
Officer; YOCHEM, Detention Officer; MCMAHAN, Detention
Officer; REYNOLDS, Detention Officer; WENDY PLEMMONS; M A
GURDRY; YORK COUNTY SHERIFFS OFFICE; YORK COUNTY DETENTION
CENTER; SGT MCMILLIAN,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Aiken. R. Bryan Harwell, District Judge.
(1:14-cv-00109-RBH-SVH; 1:14-cv-00109-RBH)


Submitted:   June 30, 2015                Decided:   July 29, 2015


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


No. 15-6002 affirmed; No. 15-6540 affirmed in part and dismissed
in part by unpublished per curiam opinion.


Akeem Alin-Nafis Abdullah-Malik, Appellant Pro Se. Robert David
Garfield, Andrew Lindemann, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina; Gregory D. Cote, MCCARTER & ENGLISH, LLP,
Boston, Massachusetts; Theodore David Rheney, GALLIVAN, WHITE &
BOYD, PA, Greenville, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.



                                 2
PER CURIAM:

       In these consolidated appeals, Akeem Alin-Nafis Abdullah-

Malik appeals the district court’s order denying his motion for

reconsideration and the court’s order adopting as modified the

magistrate         judge’s    report       and       recommendation     and    dismissing

Abdullah-Malik’s 42 U.S.C. § 1983 (2012) civil rights complaint.

       We     have    reviewed       the     district        court’s     order    denying

reconsideration and find no abuse of discretion.                           See Heyman v.

M.L.       Mktg.    Co.,    116 F.3d 91,       94   (4th   Cir.    1997)   (stating

standard of review).              Accordingly, we affirm No. 15-6002 on the

reasoning of the district court. 1                    Abdullah-Malik v. Bryant, No.

1:14-cv-00109-RBH-SVH (D.S.C. Nov. 19, 2014).

       In     No.    15-6540,      because       Abdullah-Malik         failed   to    file

timely       objections       to     the     magistrate          judge’s      report    and

recommendation, we dismiss in part.                        Wells v. Shriners Hosp.,

109 F.3d 198, 201 (4th Cir. 1997).                          Insofar as the district

court      concluded       that    Abdullah-Malik         failed   to    state   a     claim



       1
       The district court’s order denying Abdullah-Malik’s motion
for reconsideration was an interlocutory order from which no
appeal lies.   However, Abdullah-Malik’s appeal from that order
is merged into the final judgment and is open to review on his
appeal from that judgment. Hellerstein v. Mr. Steak, Inc., 531
F.2d 470, 474 (10th Cir. 1976) (“The general rule is that an
interlocutory order from which no appeal lies is merged into the
final judgment and open to review on appeal from that
judgment.”). Accordingly, we deny as moot the Appellees’ motion
to dismiss.



                                                 3
against    Defendant   Sandra      Sternal,    we    affirm    for   the   reasons

stated by the court in its March 24, 2015 order.                        Abdullah-

Malik v.    Bryant,    No.   1:14-cv-00109-RBH-SVH            (D.S.C.   Mar.   24,

2015).     We have considered Abdullah-Malik’s remaining arguments

and conclude they are without merit.

     Accordingly,      in    No.    15-6002,    we    affirm     and    deny   the

Appellees’ motion to dismiss as moot, and in No. 15-6540, we

affirm in part and dismiss in part.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                               No. 15-6002 AFFIRMED
                 No. 15-6540 AFFIRMED IN PART AND DISMISSED IN PART




                                       4